DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 11 July 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what structural element of the claimed apparatus performs an operation and determines an amount of treatment target based on feature shapes.  How does a simple processor, which is generally known in the art as basic logic circuitry for processing data, make such determination step based on a feature shape from the camera?  How does a basic logic circuit understand what different shapes mean and perform an operation based thereon?  The language “configured to control an operation…” merely recites a processor (or logic circuit) configuration with the capability to control “an operation” without any positively recited structural limitation being described.  There appears to be missing structure and structural configuration language of the claimed home appliance responsible for performing such operations.  Furthermore, Applicant may wish to recite “programmed to… ” if Applicant’s intent is to recite a programmed CPU to avoid an ambiguity of what structure is being recited.  It is well-settled that “[c]laims directed to apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)).  Clarification and correction are required.
Further regarding claim 1, it is unclear how an amount of treatment target can be determined based only on a feature shape, particularly since shape and size/amount are not related.  Clarification and correction are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 further describes the types of feature shapes of the treatment target during use of the apparatus and camera rather than a structural element of the claimed apparatus, and thus, fails to further define the apparatus in terms of structural limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5, it is unclear what is meant by the neural network model being “pre-trained to determine” the amount of treatment target or being “trained using training data.  Is the model programmed with structural data that is being positively recited in the claimed apparatus claim?  It is unclear what structural feature of the apparatus claim is being recited by the “pre-trained” or “trained” language.  Clarification and correction are required.
Regarding claim 6, it is unclear what configuration of the model is being recited “to determine the amount of the treatment target…”.  Is this a programmed model or merely a programmable model having a configuration capable of performing the recited function?  Clarification and correction is required regarding the model being “configured to determine the amount of the treatment target” and the associate structure being positively recited in the apparatus claim.
Regarding claim 8, it is unclear how the processor determines a type of treatment target based on density and an image.  Variables such as density and images are not related to a type of treatment target.  Is this determination based on pre-programmed or stored densities and images?  How is the type of treatment target being determined by a simple logic circuit?  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0093154 to BOYER et al. (“BOYER”).
Regarding claims 1-6 and 9, discloses a home appliance, comprising:
a main body (14/150);
a container (wash tub 16/152) mounted within the main body to accommodate a treatment target in an interior of the container;
a camera (66/172) arranged to photograph the interior of the container; and
one or more processors configured to control an operation of the home appliance (see, e.g., processors of controller 30 at ¶ [0085], inherent/implicit for controller 112),
wherein a first processor of the one or more processors is configured to perform an operation to determine an amount of the treatment target based on feature shapes of the container identified in an image of the interior of the container photographed by the camera (see, e.g., object sensing using camera images to determine size/volume of objects therein at ¶ [0148] et seq.),
wherein the feature shapes comprise a plurality of shapes having a first form, and wherein the operation to determine the amount of the treatment target based on the feature shapes of the container is based on a number of feature shapes of the first form identified in the image of the interior of the container (note the determination of plural objects of different forms, such as drinkware, silverware, dishware, etc in ¶ [0150],
further comprising: a lighting (174 in ¶ [0107]) disposed to illuminate the interior of the container; and a door (12/162) configured to open and close a treatment target inlet of the container, wherein the camera is disposed in the door (see door location in ¶ [0107]),
wherein the operation of determining the amount of the treatment target based on the feature shapes inside the container comprises operations of:
extracting the feature shapes from the image of the interior of the container before the treatment target is put into the container (note image capture outside of wash the tub in ¶ [0107]);
correlating the amount of the treatment target with blocked feature shapes or visible feature shapes (note camera image shapes in BOYER are visible); and
determining the amount of the treatment target based on the blocked feature shapes or the visible feature shapes in the image of the interior of the container after the treatment target is put into the container (see determining amount of objects using visible features in ¶ [0148]-[0152]),
further comprising a memory (not shown, see ¶ [0085],[0091]) connected to the first processor, the memory being configured to store a neural network model that is pre- trained to determine the amount of the treatment target based on feature shapes in the interior of the container, the neural network model being trained using training data comprising images of the interior of the container into which various amounts of the treatment target is put into the container and labels indicating the amount of the treatment target for each image (note the memory configuration of BOYER is fully capable of the recited intended use of the memory storing a neural network; also note use of machine learning models using images to detect object data such as type, size, location, material, etc., which reads on the claimed neural network model at ¶ [0152] of BOYER),
wherein the neural network model is configured to determine the amount of the treatment target using a number of blocked feature shapes or a number of visible feature shapes among the feature shapes in the container before the treatment target is put into the container (see above, note the memory of BOYER being fully capable of the claimed intended use of storing a neural network model as claimed; also note using visible image shapes with machine learning models above),
wherein the first processor is further configured to determine at least one of a water supply amount or a detergent input amount based on the amount of the treatment target (note optimization of duration of spraying, number of operations and spray pressures based on volume of objects detected by imaging at ¶ [0163]-[0168].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOYER in view of US 5,241,845 to ISHIBASHI et al. (“ISHIBASHI”).
BOYER, supra, discloses the claimed invention including a memory (not shown, see ¶ [0085],[0091]) connected to the first processor.  Examiner’s primary position is that the claimed “memory being configured to store a neural network model…” is met by BOYER since the memory of BOYER has a configuration capable of the intended use of storing a model as claimed).  Even if, for argument’s sake, one were to construe the memory as having a neural network model stored therein (as recited in claims 5-6), use of such neural networks for determining and performing wash treatment cycles based on an object volume are known (see ISHIBASHI at col. 15, ll. 42 – 59 and col. 16, ll. 17-21).
The position is taken that it would have been obvious at the time of effective filing to provide the memory of BOYER with a neural network model stored in the memory, as taught in ISHIBASHI, to yield the predictable results of determining an amount of treatment target (in this case amount of dishes) and optimizing a washing treatment thereon.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOYER in view of US 2014/0060121 to BURGER et al. (“BURGER”).
BOYER, supra, discloses the claimed invention including the amount of treatment target (i.e. object to be treated) is a volume (see above), determining a density of the treatment target (BOYER at ¶ [0166]), and configuring wash settings based on the density (BOYER at ¶ [0166]).  BOYER does not expressly disclose use of a weight sensor and determining density based on the weight sensor to determine target treatment type to set a treatment mode.  BURGER teaches that it is known in the art of household appliances (including dishwashers, washing machines, etc) to provide a weight sensor (see ¶ [0039]) and optical sensor such as a camera (see ¶ [0068]) for determining volume/mass of a target treatment, and performing a cycle of operation based on the sensed conditions (see ¶ [0038],[0069]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the home appliance of BOYER with a weight sensor, such as that taught in BURGER, to yield the same and predictable results of using known sensors such as weight sensors and cameras to determine a target treatment volume/mass and perform a treatment cycle based on the determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711